Citation Nr: 0405127	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 20 percent disability 
evaluation assigned to the service-connected cervical spine 
disability.  In an October 2002 rating decision, the RO 
assigned a 30 percent evaluation to the service-connected 
cervical spine disability, effective November 14, 1996, the 
date the veteran filed a claim for increase for the 
aforementioned disability.  The veteran continues to seek a 
higher rating for his cervical spine disability.

The veteran's claim was remanded by the Board for further 
development in June 2003.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

It is noted that there was recently a change in the law 
during the pendency of this appeal.  In September 2003, the 
schedule of ratings for evaluating disability of the spine 
was amended.  As these diagnostic codes (DC 5235 to 5243) are 
applicable to the veteran's service-connected cervical spine 
disability, it is necessary that the veteran be provided with 
the new regulations, and that the RO have an opportunity to 
consider these new regulations in rating the veteran's 
cervical spine disability. 

The Board notes that in April 2003 the veteran stated that he 
receives all his medical treatment from the Poplar Bluff, 
Missouri VA Medical Center (VAMC).



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent. 

2.  The RO should obtain all treatment 
reports of the veteran dating from July 
2003 from the VAMC in Poplar Bluff, 
Missouri.  

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If 
appropriate, the RO should consider both 
the criteria for the rating of 
intervertebral disc syndrome in effect 
prior to September 23, 2002, and the 
current criteria for the rating of 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  
The RO should also consider both the 
criteria for the rating of spine 
disabilities in effect prior to September 
26, 2003, and the current criteria for 
the rating of spine disabilities.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO should rate the veteran's cervical 
spine disability by reference to 
whichever applicable schedular criteria 
are most favorable to him.  The RO should 
also consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. 
§ 3.321(b) (2003).  

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should provide the veteran a 
copy of all the appropriate laws and 
regulations, including the current and 
former criteria for the rating of spinal 
disabilities. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




